BOARDMAN, Acting Chief Judge.
We reverse the trial court’s order dismissing with prejudice appellant’s initial complaint, which attempted to state a cause of action in legal malpractice. Although the trial court correctly ‘dismissed appellant’s complaint for its failure to state a cause of action, we believe the court *368erred in denying appellant an opportunity to amend. As this court observed in Vermont Mutual Insurance Co. v. Cummings, 372 So.2d 990, 991 (Fla. 2d DCA 1979), “[T]he law encourages liberality in permitting amendments to pleadings unless it is clearly made to appear that the deficiencies of the pleading cannot be cured.” See Delia & Wilson, Inc. v. Wilson, 448 So.2d 621 (Fla. 4th DCA 1984); Hansen v. Central Adjustment Bureau, 348 So.2d 608 (Fla. 4th DCA 1977).
Because no such showing was made in the instant case, we reverse and remand with instructions to grant appellant a reasonable opportunity to amend his complaint.
DANAHY and LEHAN, JJ„ concur.